THIS was a bill in chancery filed by Rose against the Branhams and one Durham. The Branhams answered. Decree pro confesso against Durham.
The cause was submitted to the Court on bill, answer, and depositions.
The facts necessary to be noticed are as follow:
In March, 1842, Rose and Durham recovered judgment against the Branhams for a certain sum of money; and Durham, subsequently, viz., on the 11th of March, 1842, assigned his interest in the judgment to Rose.
Afterwards, on the 22d of March, 1842, Durham, in the name of Durham and Rose, in consideration of the individual debt of Durham to the Branhams, gave the Bran-hams a receipt for part of the said judgment. This receipt was taken by the Branhams, with full knowledge of the previous assignment of Durham's interest in the judgment to Rose.
The Branhams paid the judgment, except the part of it covered by the receipt, which part they refused to pay.
The Circuit Court decreed, that the receipt above referred to be cancelled; that execution issue on the judgment as though the receipt had not been given; and that the judgment be collected as to the sum named in the receipt.
We think the evidence shows that the receipt for part of the judgment was procured by a fraud practiced by Durham and the Branhams on Rose; and that the Circuit Court, therefore, correctly set aside the receipt.
The decree is affirmed, with 5 per cent, damages on the amount of the receipt, with 'costs.